Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 27 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/648,874 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 27 October 2021, with respect to Claims 66-69, 83-88 and 90-94 have been fully considered and are persuasive.  Applicant hereby cancelled claims 67, 69 and 70 without prejudice.
Allowable Subject Matter
Claims 66, 68 and 71-94 are allowed over prior arts as discussed in Applicant’s Remarks filed on 27 October 2021.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claims 66, 68, 71-88 and 90-94 is the inclusion of the limitations of a container body decorator that includes a container body handling module, wherein the container body handling module comprises a plurality of impression rolls movable relative to the printing site, wherein each impression roll in the plurality of impression rolls transports one container body in the plurality of container bodies to the printing site, and wherein each container body in the plurality of container 
The primary reason for the allowance of claim 89 is the inclusion of the limitations of a container body decorator that a segmented image transfer blanket having a circumferential configuration comprising a plurality of print surfaces each separated by a gap in the segmented image transfer blanket; wherein a relief band is recessed into each printing surface of the segmented image transfer blanket and is configured to align with an edge of an open end of a container body such that the edge is spaced from the printing surface during a transfer of ink from the segmented image transfer blanket to the container body.  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN H DO/Primary Examiner, Art Unit 2853